Citation Nr: 0810633	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-43 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for muscle loss with 
impairment of the left hand.


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

A videoconference hearing was held in March 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In a September 2006 decision, the Board (1) determined that a 
June 1969 rating decision was not clearly and unmistakably 
erroneous in assigning noncompensable ratings for a scar of 
the posterior scalp and for a scar of the left upper arm; 
(2) denied an effective date earlier than July 19, 2000, for 
a 10 percent rating for a scar of the left upper arm; and (3) 
granted a 10 percent rating for a scar of the posterior 
scalp.  In addition, the Board remanded the remaining issues 
of entitlement to an increased rating for a scar of the left 
upper arm and service connection for muscle loss with 
impairment of the left hand.  

In an August 2007 decision, the Board denied an increased 
rating for a scar of the left upper arm.  The sole remaining 
issue, entitlement to service connection for muscle loss with 
impairment of the left hand, was again remanded for 
additional evidentiary development.  As set forth in more 
detail below, another remand is unfortunately required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In its August 2007 remand, the Board directed the RO to 
obtain clinical records pertaining to the veteran from the 
Oklahoma City VA Medical Center for the period from 1994 to 
1998.  The record on appeal contains no indication that the 
RO complied with the Board's remand instructions.  

The United States of Appeals for Veterans Claims has held 
that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
this issue must be remanded for compliance with the 
instructions of the previous Remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Oklahoma 
City VA Medical Center and request copies 
of medical records pertaining to the 
veteran for the period from 1994 to 1998.  
These records should be associated with 
the veteran's claims folder.  

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



